United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                                                  October 12, 2004
                    FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                    Clerk


                          No. 02-60288



DAVIS MOUNTAINS TRANS-PECOS HERITAGE
ASSOCIATION, a Texas non-profit corporation,

                                         Petitioner,

                             versus

FEDERAL AVIATION ADMINISTRATION;
MARION C. BLAKEY, Administrator, FEDERAL
AVIATION ADMINISTRATION; NORMAN Y.
MINETA, SECRETARY, DEPARTMENT OF
TRANSPORTATION,

                                         Respondents.

           ________________________________________



                          No. 03-10506



DAVIS MOUNTAINS TRANS-PECOS HERITAGE
ASSOCIATION; DALE TOONE; SUSAN TOONE;
TIM LEARY; REXANN LEARY; EARL BAKER;
SYLVIA BAKER; MARK DAUGHERTY; ANN
DAUGHERTY; DICK R. HOLLAND; J. P. BRYAN;
JACKSON BEN LOVE, JR.; KAARE J. REEME,

                                         Plaintiffs-Appellants,
                               versus

UNITED STATES AIR FORCE; JAMES G. ROCHE;
Secretary United States Air Force; UNITED STATES
DEPARTMENT OF DEFENSE; DONALD H. RUMSFIELD,
Secretary of Defense,

                                           Defendants-Appellees.

           ________________________________________



                           No. 03-10528



BUSTER WELCH; JOHN F. OUDT; LESA OUDT;
JOHN DIRK OUDT; CINDY ANN SPIRES; ET AL,

                                           Plaintiffs-Appellants,

                               versus

UNITED STATES AIR FORCE; F. WHITTEN
PETERS, Secretary of the United States Air Force;
WENDELL L. GRIFFIN, Colonel, Commander,
7th Bomb Wing, Dyess Holloman Air Force Base;
CURTIS M. BEDKE, Brigadier General, Commander,
2nd Bomb Wing, Barksdale Air Force Base; UNITED
STATES DEPARTMENT OF DEFENSE; DONALD H.
RUMSFIELD, SECRETARY DEPARTMENT OF
DEFENSE,

                                           Defendants-Appellees.




                                 2
                         Petitions for Review of an Order of the
                            Federal Aviation Administration
             _______________________________________________________


Before REAVLEY, JONES and DENNIS, Circuit Judges.

REAVLEY, Circuit Judge:*

                In these consolidated appeals, petitioners challenge various actions by

the United States Air Force (Air Force) and the Federal Aviation Administration

(FAA) in connection with the Realistic Bomber Training Initiative (RBTI).1

Petitioners allege that the Air Force and FAA failed to follow procedures mandated

by the National Environmental Policy Act, 42 U.S.C. §§ 4321-4370f (NEPA) and

its implementing regulations, 40 C.F.R. §§ 1500.1-1508.28 (2003) (CEQ

regulations), 32 C.F.R. §§ 989.1-989.38 (2004) (Air Force regulations), and ask this

court to set aside those agency actions and remand to the agencies for NEPA-

sufficient procedure.2 We agree that the Environmental Impact Statement (EIS)

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       1
           A list of acronyms used in this opinion is appended.
       2
         This case comes to us as two appeals from two district court decisions (Davis Mountains
Trans-Pecos Heritage Association v. U.S. Air Force, 249 F. Supp. 2d 763 (N.D. Tex. 2003) and
Welch v. U.S. Air Force, 249 F. Supp. 2d 797 (N.D. Tex. 2003)), consolidated for briefing, and a
direct appeal from two orders of the FAA brought by Davis Mountains Trans-Pecos Heritage
Association in which the Welch parties have intervened.

                                               3
prepared by the Air Force and adopted by the FAA does not satisfy NEPA and

therefore remand to the agencies to prepare a supplemental EIS in accordance with

this opinion.

                                   I. Background

      The basis of petitioners’ complaints is the RBTI, a plan to provide airspace

and ground-based assets for realistic and integrated B-52 and B-1 Bomber flight

training within 600 miles of Barksdale and Dyess Air Force Bases. The RBTI

includes a Military Operations Area (MOA), linked to a Military Training Route

(MTR) by an Electronic Scoring Site system. The MOA provides space, identified

to civil and commercial aircraft, where military aircraft can practice air-to-ground

and air-to-air training. The MTR is a flight corridor where pilots can practice low-

altitude navigation and maneuvers.

      Concluding that implementation of the RBTI would constitute a “major

action” under NEPA, the Air Force prepared an EIS.3 The FAA participated in the

NEPA process as a cooperating agency.4 The EIS analyzed three alternative

locations for the RBTI and a no action alternative. Two months after issuing the

final EIS, the Air Force issued a Rule of Decision (ROD) adopting its preferred


      3
          42 U.S.C. § 4332(C).
      4
          40 C.F.R. § 1501.6.

                                           4
alternative (Alternative B). Alternative B, located mostly in western Texas, would

modify and enlarge existing MTR Instrument Route 178 (IR-178) and create Lancer

MOA by consolidating and expanding three existing MOAs. The FAA adopted the

final EIS and approved Lancer MOA and the IR-178 modifications.

      Petitioners are Davis Mountains Trans-Pecos Heritage Association

(DMTPHA), a nonprofit corporation whose members are farmers, ranchers, and

business people living and working in the areas underlying the RBTI airspace, and

similarly situated named individuals. Concerned with potential impacts of the RBTI

on underlying land, petitioners challenged the NEPA compliance of the Air Force

and several named federal defendants in the district court. Davis Mountains Trans-

Pecos Heritage Association v. U.S. Air Force, 249 F. Supp. 2d 763 (N.D. Tex.

2003); Welch v. U.S. Air Force, 249 F. Supp. 2d 797 (N.D. Tex. 2003) (hereinafter

“Air Force cases”). Petitioners seek review of that court’s summary judgments in

favor of defendants as well as the FAA’s approval of Lancer MOA and modified

IR-178.

                                  II. Jurisdiction

      This court has jurisdiction to review the district court’s grants of summary

judgment in the Air Force cases under 28 U.S.C. § 1291. We have jurisdiction to

review the FAA’s approvals under 49 U.S.C. § 46110(a), providing for review of

                                          5
FAA orders in the Courts of Appeals. We lack jurisdiction, however, to hear any

claims of the Welch intervenors in the FAA appeal not raised by petitioners in that

case. United Gas Pipe Line Co. v. FERC, 824 F.2d 417, 434-38 (5th Cir. 1987). In

United Gas, we held that intervenors in a suit challenging FERC action under the

Natural Gas Act could not raise issues in addition to those raised by petitioners, in

order to prevent intervenors from effectively appealing outside the sixty day

statutory period for appeal. Id. The same reasoning applies in the present case,

where intervenors did not appeal the FAA decisions and filed their motion to

intervene well outside the sixty day period for appeal provided for in § 46110(a).

Therefore, we will not address intervenors’ argument that the FAA failed to

adequately consider the effects of the RBTI on Lubbock, Texas.

                                  III. Standard of Review

      We review the district court’s grants of summary judgment in the Air Force

cases de novo.5 Our review of the FAA orders is also de novo, and we may “affirm,

amend, modify, or set aside any part” of the orders approving Lancer MOA and

modified IR-178.6 As petitioners in both the Air Force cases and FAA appeal

challenge those agencies’ NEPA compliance, we must determine whether the


      5
          Miss. River Basin Alliance v. Westphal, 230 F.3d 170, 174 (5th Cir. 2000).
      6
          49 U.S.C. § 46110(c).

                                             6
actions complained of were arbitrary or capricious under the Administrative

Procedure Act.7 Generally, agency action is arbitrary and capricious

     if the agency has relied on factors which Congress has not intended it to
     consider, entirely failed to consider an important aspect of the problem,
     offered an explanation for its decision that runs counter to the evidence
     before the agency, or is so implausible that it could not be ascribed to a
     difference in view or the product of agency expertise.8

      Preparation of an EIS under NEPA furthers two broad goals. First, it ensures

that the agency will consider relevant factors when making its decision. Second, its

disclosure requirements foster meaningful public participation in the decisionmaking

process.9 NEPA does not, however, mandate a particular result.10

      In determining the adequacy of an EIS, this court considers three factors:

          (1) whether the agency in good faith objectively has taken a hard look at the
          environmental consequences of a proposed action and alternatives;
          (2) whether the EIS provides detail sufficient to allow those who did not
          participate in its preparation to understand and consider the pertinent
          environmental influences involved; and
          (3) whether the EIS explanation of alternatives is sufficient to permit a
          reasoned choice among different courses of action.11



      7
          5 U.S.C. § 706(2)(A); Sierra Club v. Sigler, 695 F.2d 957, 964 (5th Cir. 1983).
      8
          Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983).
      9
          Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).
      10
           Westphal, 230 F.3d at 175.
      11
           Id. at 174.

                                               7
The EIS must provide information satisfying these criteria, and its conclusions

must be supported by evidence in the administrative record.12

                        IV. Environmental Effects of the RBTI

                                      A. Livestock

      Petitioners raise several challenges to the EIS’s analysis of the RBTI’s

environmental effects. First, petitioners claim that the Air Force, and the FAA in

adopting the EIS, did not adequately consider the effects of the proposal on the

livestock on ranches underlying the RBTI route. Presumably relying on the

principle that agencies must follow their own rules13, petitioners argue that the

Air Force failed to take the requisite “hard look”14 at livestock impacts because it

did not follow its 1993 handbook, “The Impact of Low Altitude Flights on

Livestock and Poultry” (Handbook).15 Petitioners argue that, because the Air


      12
           Id. at 174-75.
      13
           Lyng v. Payne, 476 U.S. 926, 934 (1986).
      14
           Marsh v. Or. Natural Res. Council, 490 U.S. 360, 374 (1989).
      15
           In its “Findings” section, the Handbook states:

             Any establishment of new low altitude airspace will seek to minimize
      potential impacts on livestock and poultry. An initial consideration is the
      regional distribution of sensitive livestock and poultry operations in the geo-
      graphical region being considered for low altitude flight. This regional distri-
      bution will be determined by identifying those counties that are among the
      leading counties for livestock and poultry commodities in their respective

                                              8
Force did not undertake the county- and individual-level inquiry outlined in the

Handbook, but instead relied on several studies of the effects of low-level

overflights on livestock and a general overview of the underlying region, its

analysis was inadequate under NEPA.

       Petitioners rely on Idaho Sporting Congress, Inc. v. Rittenhouse, in which

the Ninth Circuit invalidated a Forest Service EIS, because it analyzed impact on

certain species on a “home range” scale, contrary to a Forest Service report

stating, “the habitat needs of these species must be addressed at a landscape

scale.”16 Contrary to Rittenhouse, however, cases have generally required that

an agency pronouncement have the force and effect of law in order to bind the

agency.17 To have the force and effect of law, an agency pronouncement


       state. ...
           In addition to consideration of counties, individual livestock and poultry
       operations within an area proposed for an MTR will also be considered.

       16
          305 F.3d 957, 973-74 (9th Cir. 2002); see also Utahns for Better Transp. v. U.S.
Dep’t of Transp., 305 F.3d 1152, 1165 (10th Cir. 2002) (stating that “[a]gencies are under
an obligation to follow their own regulations, procedures, and precedents, or provide a
rational explanation for their departure” and invalidating EIS because agency did not
follow its own regulation).
       17
         See, e.g., Lyng, 476 U.S. at 937 (stating that “not all agency publications are of
binding force”); Schweiker v. Hansen, 450 U.S. 785, 789-90 (1981) (holding that Social
Security Administration Claims Manual was not binding agency rule); Fano v. O’Neill,
806 F.2d 1262, 1264 (5th Cir. 1987) (holding that INS Operations Instructions did not
bind agency “because they are not an exercise of delegated legislative power and do not

                                             9
normally “must have been promulgated pursuant to a specific statutory grant of

authority and in conformance with the procedural requirements imposed by

Congress.”18 Petitioners do not argue, nor does the record show, that the Air

Force’s Handbook was promulgated according to the APA’s procedural

requirements. See 5 U.S.C. § 553. Thus the Air Force retained discretion to

analyze impacts on livestock by methods other than those contained in the

Handbook, and we must address the adequacy of the Air Force’s chosen method

according to the arbitrary and capricious standard and the relevant criteria

announced in Westphal.

      Because determining whether the RBTI overflights will have a significant

adverse effect on livestock requires resolution of issues of fact, we defer




purport to be anything other than internal house-keeping measures.”); Western Radio
Servs. Co. v. Espy, 79 F.3d 896, 900-01 (9th Cir. 1996) (“[W]e will review an agency’s
alleged noncompliance with an agency pronouncement only if that pronouncement
actually has the force and effect of law.”); Gatter v. Nimmo, 672 F.2d 343, 347 (3d Cir.
1982) (holding that Veteran’s Administration publications did not bind agency, because
they were not promulgated using APA procedural requirements for rulemaking); Fed.
Land Bank in Receivership v. Fed. Intermediate Credit Bank, 727 F. Supp. 1055, 1058
(D. Miss. 1989) (holding that agency directive not promulgated according to APA
procedure did not have force and effect of law).
      18
         U.S. v. Fifty-Three Eclectus Parrots, 685 F.2d 1131, 1136 (9th Cir. 1982); see
also Gatter, 672 F.2d at 347; McGrail & Rowley v. Babbit, 986 F. Supp. 1386, 1393-94
(S.D. Fla. 1997); Fed. Land Bank, 727 F. Supp. at 1058.

                                            10
substantially to the Air Force’s expert analysis of the relevant data.19 The EIS

and administrative record reveal that the Air Force considered several studies

and comments regarding potential impacts on livestock, including those

indicating adverse effects. “[I]n making the factual inquiry whether an agency

decision was ‘arbitrary or capricious,’ the reviewing court ‘must consider

whether the decision was based on a consideration of the relevant factors and

whether there has been a clear error of judgment.’”20 After reviewing the

administrative record, we conclude that the Air Force’s determination that no

conclusive evidence showed adverse effects, based on its consideration of

relevant studies, was not a clear error of judgment. In addition, the Air Force

included a discussion of these studies in the main body of the EIS and its

appendices, providing “detail sufficient to allow those who did not participate in

its preparation to understand and consider the pertinent environmental influences

involved.”21 We therefore find the EIS’s analysis of livestock impacts adequate.




      19
         Marsh v. Or. Natural Res. Council, 490 U.S. 360, 377 (1989) (quoting Kleppe v.
Sierra Club, 427 U.S. 390, 412 (1976)).
      20
        Marsh, 490 U.S. at 378 (quoting Citizens to Preserve Overton Park v. Volpe,
401 U.S. 402, 416 (1971)).
      21
           Westphal, 230 F.3d at 174.

                                          11
Because the Air Force’s analysis complied with NEPA, the FAA’s adoption of

this portion of the EIS did not violate its obligations under that statute.22

                                B. Economic Effects

      Petitioners’ second challenge to the EIS’s adequacy concerns its analysis

of the RBTI’s economic impacts. Specifically, petitioners fault the Air Force

and FAA for failing to analyze in depth the effect that the RBTI will have on the

values of underlying land for ranching, eco-tourism, and hunting lease income.23

As studies regarding the effects of low level overflights on rural land values were

unavailable, 40 C.F.R. § 1502.22 governed the Air Force’s duty to obtain this

information. That section provides: “[w]hen an agency is evaluating reasonably

foreseeable significant adverse effects on the human environment in an

environmental impact statement and there is incomplete or unavailable

information, the agency shall always make clear that such information is

lacking.” Id. It also mandates certain procedures, but only where adverse

effects are “reasonably foreseeable.” Id.




      22
          40 C.F.R. § 1506.3(a) (stating that cooperating agency may adopt lead agency’s
EIS if it concludes that its NEPA requirements have been satisfied).
      23
        See 42 U.S.C. § 4332(C)(ii) (stating that EIS must discuss environmental effects
of proposed action); 40 C.F.R. § 1508.8 (defining “effects” to include economic impacts).

                                            12
      In response to facts similar to the present case, two courts have held that

impacts of overflights on land values are not reasonably foreseeable and thus do

not require detailed analysis.24 We find the reasoning of these courts persuasive.

As in Lee v. U.S. Air Force, the flights in the present case will take place along a

corridor miles wide, and primarily over areas that have been overflown for years,

and potential noise increases experienced by owners of land underlying the RBTI

are not significant.25 In addition, the Air Force examined available studies

indicating that aircraft overflights near air bases and airports did not cause

significant economic impacts. We find the Air Force’s consideration of

economic impacts adequate. Accordingly, neither the Air Force’s nor the FAA’s

determination that economic impacts were unlikely was arbitrary or capricious.

                               C. Wake Vortex Effects

      Petitioners also allege that the Air Force and FAA failed to take a “hard

look” at the effects of wake vortices (trails of disturbed air) that would be

      24
         Lee v. U.S. Air Force, 354 F.3d 1229, 1241-42 (10th Cir. 2004) (holding Air
Force’s conclusion that decreased land values were not reasonably foreseeable and would
be minimal based on prior airspace use and dispersion of flight paths reasonable);
Citizens Concerned About Jet Noise, Inc. v. Dalton, 48 F. Supp. 2d 582, 598 (E.D. Va.
1999), aff’d without opinion, 217 F.3d 838 (4th Cir. 2000); see also Norfolk v. U.S. EPA,
761 F. Supp. 867, 887-88 (D. Mass. 1991) (upholding EIS that did not quantify property
value decline due to proposed action where EIS stated that such decline was
unquantifiable), aff’d without opinion, 960 F.2d 143 (1st Cir. 1992).
      25
           See 354 F.3d at 1241-42.

                                           13
generated by aircraft training in the RBTI. Petitioners argue that wake vortices

damage ground structures like the windmills used by ranchers to provide water to

livestock and wildlife. The Air Force responds that the EIS’s discussion of wake

vortex effects is adequate, because it “provides a narrative description of what

causes vortices and points out that actual, not modeled, B-52 aircraft flying as

low as 300 feet [above ground level] ... would generate a surface wind speed of

less than 4 mph.” Although CEQ regulations require agencies to “make explicit

reference by footnote to the scientific and other sources relied upon for

conclusions in the statement,”26 the EIS does not reveal the source of this data.

Petitioners point out that the information came from an e-mail from the Boeing

Company, stating that tests conducted between 1970 and 1986 “at flight level

300” resulted in “[n]o effect on the ground from the B-52 vortexes.”

       The Air Force presumably contends that “flight level 300" refers to 300

feet above ground level. In fact, it refers to 30,000 feet above ground level.27 It

is not clear whether the Boeing e-mail was a miscommunication, because the Air



       26
            40 C.F.R. § 1502.24.
       27
          Petitioners note that “flight level” is defined at 14 C.F.R. § 1.1 as “three digits
that represents hundreds of feet. For example, flight level 250 represents a barometric
altimeter indication of 25,000 feet ...” This court also found the term’s definition through
a simple internet search. See http://encyclopedia.thefreedictionary.com/Flight%20level.

                                             14
Force did not include the actual Boeing study in the administrative record.

Therefore, the e-mail alone cannot provide an adequate basis for the Air Force’s

conclusion that flights at 300 feet above ground level would generate low surface

winds. To uphold that conclusion, we must find a more satisfactory basis than

the Boeing e-mail.

       The Air Force also relied on a graph providing a “rough estimate” of B1-B

wake vortex effects at low altitudes. The administrative record shows that the

equation used to generate the chart came from a 1949 aerodynamics text by

James Dwinnell, but the Air Force did not include the equation or its inputs in the

EIS or administrative record.28 Petitioners urge this court to consider two extra-

record documents - excerpts from the Dwinnell text and its expert’s declaration -

to determine whether the Air Force’s chart was reliable and thus constituted a

hard look at wake vortex effects.

       Generally, the “record rule” limits judicial review of agency action to the

administrative record before the agency at the time of its decision.29 This court



       28
         40 C.F.R. § 1502.24 states: “Agencies shall insure the professional integrity,
including scientific integrity, of the discussions and analyses in environmental impact
statements. They shall identify any methodologies used ... for conclusions in the
statement.”
       29
            Fla. Power & Light v. Lorion, 470 U.S. 729, 743-44 (1985).

                                             15
has recognized an exception to the general rule, however, where examination of

extra-record materials is necessary to determine whether an agency has

adequately considered environmental impacts under NEPA.30 In the present case

we find it necessary to look at the Dwinnell text to determine whether the Air

Force’s use of the equation therein was sound. Because we lack technical

expertise in aerodynamics, we also consider extra-record materials to aid our

understanding of the science involved.31

      Our review of the Dwinnell text and the declarations of petitioners’ and

the Air Force’s experts reveal that the Air Force failed to take a hard look at the

possible effects of wake turbulence on ground structures. Although an

illustration in the EIS shows that the wake turbulence of an airplane at 300 feet

above ground would generate wind speed around two mph at thirty-five feet (the

height of a windmill as depicted on the illustration), the Air Force’s own expert,

Dr. Ojars Skujins, admits that a B1-B at this altitude could generate wind speeds



      30
        Sierra Club v. Peterson, 185 F.3d 349, 369-70 (5th Cir. 1999), vacated on other
grounds on reh’g, 228 F.3d 559 (5th Cir. 2000); Sabine River Auth. v. Dep’t of Interior,
951 F.2d 669, 678 (5th Cir. 1992); accord Nat’l Audubon Soc’y v. Hoffman, 132 F.3d 7,
14-15 (2d Cir. 1997).
      31
         Friends of Payette v. Horseshoe Bend Hydroelectric Co., 988 F.2d 989, 997 (9th
Cir. 1993) (stating that courts may consider extra-record evidence when “necessary to
explain technical terms or complex subject matter.”).

                                           16
as high as forty-seven mph just twenty-two feet above ground. Dr. Skujins also

declares that the chart generated by the Air Force based on the Dwinnell

equation is “oversimplified” and “does tend to underestimate the maximum

vortex strength.” Dr. Skujins concludes, however, that the Air Force was correct

in finding that vortices would not create a significant impact, because average

wind speeds in the RBTI area are similar to wind speeds generated by wake

vortices.

      The Air Force is entitled to rely on its own qualified experts’ reasonable

opinions in determining the significance of impacts.32 The Air Force did not rely

on Dr. Skujins’s opinion, however, in addressing the wake vortex issue in the

EIS process, but rather relied on the Boeing e-mail and the chart generated from

the Dwinnell equation. As discussed above, neither document presents a reliable

picture of the impact of wake vortices on surface structures, misinforming both

public participation and the Air Force’s conclusion.33 The Air Force’s reliance


      32
           Sabine River Auth., 951 F.2d at 678.
      33
         See Methow Valley, 490 U.S. at 349. Although the Air Force now argues that
wake vortex effects would be speculative and thus need not be discussed in the EIS,
during the NEPA process they took the position that wake vortex effects would not be
significant based on the two pieces of evidence discussed. Courts may only uphold
agency action on the bases articulated by the agency at the time of the action, and may
not consider appellate counsel’s “post hoc rationalizations.” Motor Vehicle Mfrs. Ass’n,
463 U.S. at 49-50.

                                             17
on this data cannot satisfy the hard look requirement of NEPA and thus this

portion of the EIS is inadequate.34 This determination applies equally to the

FAA, which, as an adopting agency, was required to satisfy itself that the wake

vortex discussion in the EIS complied with NEPA.35

                  D. Effects on Civil and Commercial Aviation

      Petitioners’ final challenge to the EIS’s analysis of environmental effects

concerns potential conflicts between training flights in IR-178 and Lancer MOA

and civil and commercial aviation in western Texas. Petitioners contend that the

Air Force’s conclusion in the EIS that the RBTI would have little effect on

airspace management is contradicted by an FAA study in the administrative

record. In addition, petitioners claim that the Air Force violated its own

regulations by failing to adequately address mitigation measures proposed by the

FAA study in the EIS.

      The Air Force argues that effects on aviation are “aeronautical” rather

than “environmental,” and thus do not require discussion in an EIS. Counsel for

the Air Force acknowledged in oral argument, however, the difficulty involved in


      34
          See Westphal, 230 F.3d at 174-75 (stating that “the conclusions upon which an
[EIS] is based must be supported by evidence in the administrative record.”)
      35
       40 C.F.R. § 1506.3(a); Forty Most Asked Questions Concerning CEQ’s National
Environmental Policy Act Regulations, question 30, 46 Fed. Reg. 18026 (Mar. 23, 1981).

                                           18
drawing a bright line between effects that are purely “aeronautical” and those

that are “environmental.” Because “‘[e]nvironment’ means something more than

rocks, trees, and streams, or the amount of air pollution [- i]t encompasses all the

factors that affect the quality of life,”36 we are reluctant to draw such a line.

Civil and commercial aviation are part of the modern human environment

broadly defined, and because the RBTI would impact aviation, NEPA required

the Air Force to address that impact in the EIS.37

         “It is a familiar rule of administrative law that an agency must abide by its

own regulations.”38 The Air Force regulations implementing NEPA provide that

an EIS must include “responses to comments on the Draft EIS by modifying the

text and referring in the appendix to where the comment is addressed or

providing a written explanation in the comments section, or both.”39 In the

present case the Air Force responded to the FAA solely by modifying the text. It

did not refer in the appendix to where the FAA’s comments were addressed or

provide any written explanation, neglecting much of its responsibilities under the

         36
              Jones v. U.S. Dep’t of Hous. and Urban Dev., 390 F. Supp. 579, 591 (E.D. La.
1974).
         37
              42 U.S.C. § 4332(C)(i).
         38
              Fort Stewart Sch. v. Fed. Labor Relations Auth., 495 U.S. 641, 654 (1990).
         39
              32 C.F.R. § 989.19(d).

                                                19
regulation. We therefore conclude that this portion of the EIS is also

inadequate.

                                     V. Mitigation

                  A. Omission of Mitigation Discussion in Draft EIS

       In addition to their complaints regarding the EIS’s environmental

inadequacies, petitioners take issue with several aspects of the EIS’s discussion

of mitigation measures. First, they argue that the Air Force and FAA violated

NEPA by failing to discuss mitigation measures in the draft EIS. CEQ

regulations require agencies to prepare a draft EIS prior to issuance of a final

EIS.40 The draft “must fulfill and satisfy to the fullest extent possible the

requirements established for final statements.”41 A final EIS must contain a

discussion of possible mitigation measures.42 Whether the draft EIS must also

contain a discussion of mitigation measures is a question of first impression in

this circuit.43


       40
            40 C.F.R. § 1502.9(a).
       41
            Id.
       42
            Methow Valley, 490 U.S. at 351-52.
       43
          As yet, the issue appears to have been directly addressed by only the Eastern
District of California, in Westlands Water District v. U.S. Dep’t of the Interior, 275 F.
Supp 2d 1157, 1187-89 (E.D. Cal. 2002). In that case, the Department of the Interior

                                             20
      The Supreme Court has stated that, absent a discussion of possible

mitigation measures, “neither the agency nor other interested individuals can

properly evaluate the severity of the adverse effects.”44 Although the Court there

referred to inclusion of a mitigation discussion in a final EIS, the same reasoning

can apply to the draft. Under the structure created by the CEQ regulations, the

lead agency must request comments from other agencies and the public on the

draft EIS before preparing the final EIS.45 Following that structure in the present

case, the Air Force provided a public comment period on the draft which closed

before the Air Force issued the final EIS. Thus, by excluding mitigation

measures from the draft, the Air Force prevented the public from commenting on

those measures during the comment period.

      On the other hand, even if the agency omits the mitigation discussion from

the draft, nothing prevents the public from commenting on the mitigation

measures once the agency issues the final EIS, and petitioners do not argue that

prepared a draft EIS without a discussion of mitigation measures that were later included
in the final EIS. The court found the EIS inadequate under NEPA. The Ninth Circuit
later reversed the district court, finding that the Department’s draft EIS did contain a
discussion of mitigation measures. 376 F.3d 853, 872-75 (9th Cir. 2004). Thus, the court
of appeals did not address the question of whether the final EIS would have been
adequate had the draft not contained such a discussion.
      44
           Methow Valley, 490 U.S. at 352.
      45
           40 C.F.R. § 1503.1.

                                             21
they were prevented from commenting during the two months between the

issuance of the final EIS and the Air Force’s ROD.46 Given these

considerations, we find it unnecessary in the present case to adopt a rigid rule

that a draft EIS must contain a mitigation discussion, although we note that

inclusion of such a discussion is ideal.

                B. Adequacy of Mitigation Discussion in Final EIS

       Petitioners also attack the discussion of mitigation measures in the final

EIS and those adopted by the Air Force in its ROD.47 First, petitioners argue

that the final EIS does not adequately discuss measures to mitigate potential

adverse effects on underlying livestock operations. Contrary to petitioners’

assertions, however, the final EIS does recognize that overflights may injure

livestock and provides mitigation in the form of a claims process for ranchers

whose livestock suffer injury. In light of the Air Force’s non-arbitrary



       46
         See 40 C.F.R. § 1503.1(b) (“An agency may request comments on a final
environmental impact statement before the decision is finally made. In any case other
agencies or persons may make comments before the final decision”). The public can
access the final EIS under the Freedom of Information Act. 42 U.S.C. § 4332(C). The
agency may not issue its decision until thirty days after publication of notice of the final
EIS in the Federal Register. 40 C.F.R. §1506.10(b)(2). Thus, the public can obtain and
comment on the final EIS during that period.
       47
        CEQ regulations require a discussion of possible mitigation measures in an EIS.
40 C.F.R. §§ 1502.14(f), 1502.16(h).

                                             22
conclusion that adverse effects on livestock were unlikely, we find the Air

Force’s limited discussion of measures to mitigate those effects reasonable.48

      Petitioners also argue that reducing the annual number of sorties from the

proposed 2,600 to 1,560 and utilizing existing military airspace to the maximum

extent possible in creating Lancer MOA did not provide any mitigation because

the RBTI would still impose more overflights on certain areas than they had

experienced before implementation of the RBTI. This argument is premised on a

misunderstanding of the term “mitigation.” The CEQ regulations define

“mitigation” as “[a]voiding the impact altogether by not taking a certain action or

parts of an action” or “[m]inimizing impacts by limiting the degree or magnitude

of the action and its implementation.”49 By reducing the number of sorties

proposed for Alternative B by over 1,000 and avoiding creation of new airspace,

the Air Force limited the magnitude of the RBTI. Thus, petitioners’ argument

that these measures did not truly “mitigate” is without merit, and the EIS is not

invalid for failure to adequately address mitigation measures.


      48
        See Izaak Walton League of Am. v. Marsh, 655 F.2d 346, 377 (D.C. Cir. 1981)
(“NEPA does not require federal agencies to examine every possible environmental
consequence. Detailed analysis is required only where impacts are likely.”)


      49
           40 C.F.R. § 1508.20.

                                          23
                              VI. Extra-Record Materials

       In addition to the evidence pertaining to wake vortex effects, petitioners

sought in the Air Force cases to introduce extra-record evidence regarding

livestock, socioeconomic, and noise effects. The district court excluded all

extra-record submissions. Petitioners argue that, by not considering the extra-

record evidence, the district court could not adequately review the Air Force’s

NEPA compliance.

       Because district courts have discretion to consider extra-record evidence,

we review the district court’s decision not to consider such evidence for abuse of

discretion.50 “A district court abuses its discretion if it: (1) relies on clearly

erroneous factual findings; (2) relies on erroneous conclusions of law; or (3)

misapplies the law to the facts.”51 In the present case, the district court correctly

stated the law regarding extra-record evidence in NEPA cases.52 Without




       50
        Northcoast Envtl. Ctr. v. Glickman, 136 F.3d 660, 665 (9th Cir. 1998); Hoffman,
132 F.3d at 16; see Davidson Country Oil Supply Co. Inc. v. Klockner, Inc., 908 F.2d
1238, 1245 (5th Cir. 1990) (stating that “[t]he trial court’s discretion to admit or exclude
evidence is generally broad”).
       51
            McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir. 2003).
       52
         Davis Mountains, 249 F. Supp. 2d at 775-76; Welch, 249 F. Supp. 2d at 809-10;
see supra section IV.C.

                                              24
discussing its rationale, however, it excluded all of petitioners’ proffered extra-

record evidence.

      As discussed in section IV.C., consideration of the Dwinnell text and

expert declarations is necessary to determine whether the Air Force took a hard

look at wake vortex effects. Thus, by excluding that evidence, the district court

“misapplie[d] the law to the facts.” Because this court has reviewed the extra-

record submissions in its de novo review, however, we need not remand to the

district court, but instead dispose of this issue by remanding to the Air Force to

prepare an adequate supplemental EIS.

      The remaining items of evidence consist of declarations of DMTPHA

members and experts on livestock, economic, and noise effects of the RBTI. We

conclude that the district court did not abuse its discretion in excluding this

evidence. The DMTPHA members’ declarations are largely cumulative of

evidence already in the administrative record. In addition, the Air Force was

entitled to rely on the reasonable opinions of its own experts regarding livestock,

economic, and noise effects.53 None of petitioners’ proffered evidence on these

issues shows that those experts’ opinions were unreasonable, but instead



      53
           Sabine River Auth., 951 F.2d at 678.

                                             25
presents opposing expert opinions. Because the Air Force’s reliance on its own

experts does not render its decisions arbitrary and capricious, admission of

petitioners’ opposing expert opinions would not show that the Air Force failed to

take a hard look at these effects. Thus, admission of petitioners’ extra-record

evidence on all issues other than wake vortex was unnecessary to determine

whether the Air Force adequately considered environmental impacts of the

RBTI54, and the district court’s exclusion of that evidence was not an abuse of

discretion.

                   VII. NEPA Documentation for Existing IR-178

      Petitioners also claim that the Air Force failed to prepare necessary

supplemental EIS’s for IR-178 due to changes in the route and underlying land

since the route’s creation in 1985. CEQ regulations require agencies to

supplement an EIS if the agency makes substantial changes to the proposed

action or significant new circumstances or information arise bearing on the

proposed action or its impacts.55 A claim asserting that NEPA documentation

must be supplemented has three elements: (1) ongoing or remaining federal

      54
         See Sierra Club v. Peterson, 185 F.3d 349, 369-70 (5th Cir. 1999), vacated on
other grounds on reh’g, 228 F.3d 559 (5th Cir. 2000); Sabine River, 951 F.2d at 678;
accord Nat’l Audubon Soc’y v. Hoffman, 132 F.3d 7, 14-15 (2d Cir. 1997).
      55
           40 C.F.R. § 1502.9(c)(1).

                                           26
action and (2) new circumstances or information relevant to the environmental

impact of the proposed action that are (3) significant enough to warrant

supplementation of existing NEPA documents.56

       The district court held this claim time-barred, finding that the Air Force’s

alleged NEPA failures occurred more than six years before petitioners filed

suit.57 Although NEPA and the APA do not contain limitations periods, this

court has held that claims under the APA are subject to the general six-year

statute of limitations for claims against the government.58 The limitations period

begins to run when the right of action first accrues.59 Because petitioners allege




       56
            Marsh, 490 U.S. at 374.
       57
         Davis Mountains, 249 F. Supp. 2d at 794-96. A short history of IR-178 is
necessary to understand petitioners’ complaint. The Air Force completed an
Environmental Assessment (EA) and established the route in 1985 as IR-165. When the
Air Force combined IR-165 with IR-128/180 in 1991, it changed the route name to IR-
178. In 1994 an alternate exit was added to the route, taken from IR-144. The Air Force
has no NEPA documentation for IR-144. Petitioners contend that these changes, in
addition to changes in underlying land use, necessitated preparation of some kind of
NEPA documentation - either a supplemental EA or EIS.
       58
         28 U.S.C. § 2401(a) (“[E]very civil action commenced against the United States
shall be barred unless the complaint is filed within six years after the right of action first
accrues.”); Geyen v. Marsh, 775 F.2d 1303, 1306-07 (5th Cir. 1985); see also Jersey
Heights Neighborhood Ass’n v. Glendening, 174 F.3d 180, 186 (4th Cir. 1999).
       59
            28 U.S.C. § 2401(a); 5 U.S.C. § 704; Glendening, 174 F.3d at 186.

                                              27
agency inaction or delay under 5 U.S.C. § 706(1), we must determine whether

this cause of action accrued more than six years before petitioners brought suit.

          Petitioners argue that the limitations period does not apply to its IR-178

claim, because the Air Force’s actions regarding IR-178 are ongoing. At least

one court has concluded that the six-year limitations period does not apply to

claims of unlawful delay under § 706(1), reasoning that unlawful delay of a

statutory duty is a continuing violation of the statute.60 Applying this line of

reasoning in the present case would effectively remove the limitations period

from claims that an agency has unlawfully delayed supplementation of NEPA

documents, because a necessary element of such a claim is ongoing agency

action.

      We find the better view to be that a claim for agency delay in

supplementing NEPA documents accrues when circumstances requiring

supplementation first arise. Such a view prevents plaintiffs from circumventing

the limitations period by phrasing their complaints against agencies as continuous

delay (from the moment they failed to do something required by NEPA) rather


      60
          Am. Canoe Ass’n v. U.S. EPA, 30 F. Supp. 2d 908, 925-26 (E.D. Va. 1998)
(stating that applying limitations period to claim of unlawful delay would be “grossly
inappropriate, in that it would mean that [the agency] could immunize its allegedly
unreasonable delay from judicial review simply by extending that delay for six years.”)

                                            28
than a failure to act at a discrete point in time. Petitioners argue that certain

modifications to IR-178 required supplemental NEPA documentation and that

the Air Force did not prepare it. That cause of action accrued when the

modifications were implemented without the required documentation. Because

all modifications that may have warranted supplementation occurred more than

six years before petitioners filed suit, petitioners’ supplementation claim is

barred.61

                   VIII. FAA’s Procedure on Limited Remand

      As published in the National Flight Data Digest, modified IR-178 included

eleven segments with floor altitudes lower than those evaluated in the EIS. The

FAA claimed this was an inadvertent error and this court granted a limited

remand to correct it. Petitioners now argue that the FAA failed to follow its own

regulations in making the correction.62




      61
        Petitioners also assert that the original EA for IR-165 was insufficient under
NEPA. This claim concerns past, rather than continuing, agency action (the Air Force’s
adoption of the EA). Because this past action occurred in 1985, the claim is barred by 28
U.S.C. § 2401(a).
      62
          Regardless of whether the FAA followed its own procedures on the limited
remand, petitioners do not contest that the RBTI altitudes now conform to those evaluated
in the EIS. Thus, their original argument that implementation of unevaluated adverse
effects (lower altitudes) invalidates the EIS is now moot.

                                            29
      The FAA’s Order on Special Military Operations, FAA Order 7610.4J,

provides certain procedures for establishing or modifying a MTR. Order

7610.4J requires, inter alia, a certain form, coordination with the Regional Air

Traffic Control Center and others, and consideration of minimization of

disturbance to persons and property on the ground. The FAA did not follow

these procedures on remand, and argues that Order 7610.4J does not apply to

corrections like those at issue, which originate within the FAA. We find the

FAA’s argument persuasive. Order 7610.4J speaks of route revisions sought by

“military unit[s],” not ministerial revisions to correct internal error. Moreover,

the FAA sought the remand to correct the altitudes to conform to those in the

EIS, which had already considered minimization of ground disturbance. Because

the result would be the same—modification of the altitudes to conform to the

EIS–whether the FAA followed the procedure of Order 7610.4J or not,

petitioners have not been prejudiced by the FAA’s chosen procedure on remand,

and we see no reason to invalidate the correction.63


      63
          Pacific Molasses Co. v. FTC, 356 F.2d 386, 390 (5th Cir. 1966). Petitioners
also argue that the FAA exceeded the scope of the limited remand by issuing an
Addendum to the Lancer MOA NRDD. Petitioners contend that the FAA issued this
document to shore up its assertion that the NRDD served as the ROD for both the Lancer
MOA and modified IR-178 (see discussion below). As discussed in the next section, we
find the NRDD as it existed before the FAA added the Addendum adequate as a ROD for
the entire RBTI. Thus the FAA did not exceed the scope of the limited remand by issuing

                                          30
                        IX. ROD for IR-178 Modifications

      Lastly, petitioners argue that the FAA failed to issue a ROD for the IR-

178 modifications.64 The FAA responds that, because IR-178 and Lancer MOA

are “environmentally and aeronautically linked,” its Non-Rulemaking Decision

Document (NRDD) of December 11, 2001 for Lancer MOA serves as the ROD

for both Lancer MOA and modified IR-178. Because we find the EIS

inadequate and therefore must set aside both the Air Force’s and FAA’s RODs

approving the RBTI, we need not address this issue.

                                   X. Conclusion

      For the foregoing reasons we vacate the decisions of the district court, the

Air Force ROD and the FAA orders approving the RBTI. We remand to the Air

Force and FAA to prepare a supplemental EIS which adequately addresses wake



the Addendum, which states: “[b]eyond describing these inadvertent altitude
discrepancies and documenting their correction, this addendum does not otherwise reopen
the [] NRDD.”
      64
         Petitioners’ additional argument that the FAA failed to evaluate environmental
factors within the NEPA process is without merit. Petitioners argue that the FAA
violated NEPA by conducting studies after the Air Force published the final EIS. NEPA,
however, allows a cooperating agency to adopt a lead agency’s EIS after its own review.
40 C.F.R. § 1506.3. Thus, in order for a cooperating agency to adopt the lead agency’s
EIS, the NEPA process actually requires the cooperating agency to do some independent
study after the final EIS has been prepared. Petitioners do not offer any support for the
notion that the “NEPA process” concludes once the lead agency issues the final EIS.

                                           31
vortex impacts and FAA comments as required by CEQ and Air Force

regulations.




                                     32
                                  Appendix

1.    APA - Administrative Procedure Act

2.    CEQ - Council on Environmental Quality

3.    DMTPHA - Davis Mountains Trans-Pecos Heritage Association

4.    EIS - Environmental Impact Statement

5.    FAA - Federal Aviation Administration

6.    IR - Instrument Route

7.    MOA - Military Operations Area

8.    MTR - Military Training Route

9.    NEPA - National Environmental Policy Act

10.   NRDD - Non-Rulemaking Decision Document

11.   RBTI - Realistic Bomber Training Initiative

11.   ROD - Record of Decision




                                        33